UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6924


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KWAME GHANDI AUSTIN,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:05-cr-00391-FDW-3)


Submitted:   August 2, 2012                 Decided:    August 14, 2012


Before WILKINSON and    THACKER,    Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kwame Ghandi Austin, Appellant Pro Se.      William A. Brafford,
Cortney   Escaravage,   Assistant    United   States   Attorneys,
Charlotte, North Carolina; Amy Elizabeth Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kwame Ghandi Austin appeals the district court’s order

denying    his        motion    seeking          a   reduction            of      sentence       under     18

U.S.C. § 3582 (2006).                A district court’s decision on whether to

reduce a sentence under § 3582(c)(2) is reviewed for abuse of

discretion,       while        its    conclusion              on    the       scope      of     its     legal

authority    under          that     provision           is    reviewed            de    novo.        United

States v. Munn, 595 F.3d 183, 186 (4th Cir. 2010).

            Our        review        of     the      record          convinces            us     that     the

district court properly concluded that Austin is ineligible for

the sentence reduction that he seeks.                               Pertinent to this appeal,

a     district    court        may        reduce         a    defendant’s               sentence        under

§ 3582(c)        if     a    retroactively               applicable               amendment       to     the

Guidelines applies to lower the Guidelines range applicable to

the    defendant.            See     USSG        § 1B1.10(a)(2).                    As    a     result,     a

defendant who was sentenced pursuant to a mandatory statutory

minimum     sentence            is        ineligible               for        a     reduction           under

§ 3582(c)(2).          Munn, 595 F.3d at 187.

            In this case, Austin’s 108-month sentence is pegged to

the    statutory        mandatory          minimum,           not        to       the    drug     quantity

Guidelines        provisions              that       were          subsequently               altered      by

Amendment 750 to the Sentencing Guidelines.                                       See USSG § 5G1.1(b)

(where    the     mandatory          minimum         sentence             is       greater       than     the

otherwise-applicable               guideline         range,         the       minimum         sentence     is

                                                     2
the guideline sentence).           Contrary to Austin’s contentions, the

Government’s substantial assistance motion did not eliminate the

applicability of the mandatory minimum and thereby resuscitate

the drug quantity provisions of the Guidelines.                         Instead, the

Government’s motion simply gave the court the ability to impose

a    sentence    below   the    mandatory   minimum    “so       as   to    reflect     a

defendant’s      substantial      assistance.”         18        U.S.C.     § 3553(e)

(2006).     Austin’s sentence therefore reflects a reduction from

the    statutory   mandatory      minimum   based   on    the      quality        of   his

substantial      assistance,     not   an   assessment      of    his      culpability

vis-à-vis the drug quantity Guidelines calculations.

            Because his sentence was not based on a Guidelines

provision that was subsequently amended, Austin is ineligible

for a sentence reduction under § 3582(c).                    Munn, 595 F.3d at

187.    Accordingly, we affirm the judgment of the district court.

We    dispense    with   oral    argument    because     the     facts      and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                        3